              Case 1:16-cr-00397-LTS Document 415 Filed 12/28/20 Page 1 of 3


VLADECK, RASKIN & CLARK, P.C.
                                                                                                    SUSAN J. WALSH
                                                                                                      212.403.7348
                                                                                               swalsh@VLADECK.COM



                                                                            December 28, 2020

        By ECF and EMAIL

        Hon. Laura Taylor Swain
        United States District Court Judge
        United States District Court for
        Southern District of New York
        500 Pearl Street
        New York, New York 10007


               United States v. Harold Hill, 16 Cr 397 (LTS)

        Dear Judge Swain:

                I write to urgently and briefly in reply to the Government’s Opposition to Harold Hill’s
        Renewed Motion for Compassionate Release. The Court directed the defense to reply on or
        before January 12, 2021 but Hill’s deteriorating circumstances demand immediate action.

                Since Hill moved for renewed consideration on December 13, 2020 (ECF No. 410)
        conditions where he is housed at the Terre Haute Indiana prison have deteriorated
        exponentially. The BOP facility no longer has the just the twelfth highest infection rate in the
        FBOP system as it did December 12, 2020 but today is first in the nation in inmate infections.
        In just 16 days the number of inmate infections has almost doubled from 155 inmate
        infections on December 12, 2020 to 287 inmate infections today.
        https://www.bop.gov/coronavirus/ (last visited Dec. 28, 2020 emphasis supplied).

                Of course, this number is up from a single case on May 6, 2020 when the court denied
        the springtime application based in part on the low infection rate that existed then at Terre
        Haute. (ECF No. 388) Sadly, that is no longer the case. The virus continues to ravage the
        country and in particular our tightly packed prisons. It also explains why the Government no
        longer presses an argument that Hill has not presented “extraordinary and compelling
        circumstances” but instead concedes it. See, Gov’t Opp at 5. Today, the infection rate in
        combination with Hill’s extreme vulnerability to severe illness or death should he contract the
        virus due to his severe Chronic Obstructive Pulmonary Disorder (COPD) could not be more
        compelling or extraordinary. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
        precautions/people-with-medical-conditions.html#copd (“Having COPD (including
        emphysema and chronic bronchitis) is known to increase your risk of severe illness from
        COVID-19.)

              The Government confirms in Exhibit A of its own submission that Hill has completed
        the BOP Release Preparation Program on January 10, 2020 as well as the Release Preparation

715276 v1

            565 Fifth Avenue, 9th Floor, New York, New York 10017 ▪ (p) 212-403-7300 ▪ (f) 212-221-3172
              Case 1:16-cr-00397-LTS Document 415 Filed 12/28/20 Page 2 of 3


        Unit Program on September 30, 2020. (Gov’t Exhibit A at p 1). He was designated Low Risk
        for Recidivism on November 2, 2020 and has been Minimum Security Classification since at
        least January 15, 2019. (id. at p 2). The prison medical records also confirm that Harold Hill,
        who will be 48 years old in January continues to suffer “severe COPD.” (id at p 21; medical
        records of October 2020) and that his breathing medications are refilled without examination
        “due to Covid-19 distancing.” (id. at p 19). To be sure, Harold Hill continues to use 3 separate
        inhalers and an oral steroid every day to control his severe COPD and chronic asthma. One
        inhaler administers medication twice daily, another is used through a nebulizer three times a
        day and the third Hill is permitted to carry on his person for emergencies and administers once
        a day, in addition to the oral steroid. See, Govt Exhibit A at pp 19, 26-27.

                 Hill’s circumstances, indeed, the world’s circumstances have altered dramatically since
        this Court denied Hill’s application in the Spring. What then seemed manageable
        institutionally, clearly no longer is medically manageable within the prison. Hill’s medical
        vulnerability has not changed but now he is suitable for early release on March 2, 2021 to
        Fayetteville, North Carolina near his mother’s home. (Gov’t Exhibit A, at pg 1). He will be
        eligible for full release to five years supervised release in August 2021. The likelihood that
        Hill will receive the type of classes and training the Government envisions in a half-way house
        two months from now is remote at best. Nearly the entire state of North Carolina is on modified
        “lock-down.”        https://governor.nc.gov/news/key-metrics-increasing-rapidly-north-carolina-
        begin-modified-stay-home-order-slow-covid-19 Were this Court to permit Harold the
        opportunity to ride out this virus in the shelter of his mother’s home, there is literally no where
        for Harold Hill to go but to the quarantine of his mother’s home. His personal risk of infection
        overrides any concern that Hill poses any more risk to the community today than he would two
        months. The risk to his health should he interact with the community before the virus is
        contained is too extreme.

                Hill’s mother reports room and security enough to transport her son and support him in
        the safety of her home. For all of these reasons, for those articulated in the initial motion of
        May 6, 2020, (ECF No .382) and for all the factors under 18 U.S.C. 3553, this Court should
        grant the application directing Hill’s release forthwith including any supervision or special
        conditions this Court deems just and fair under the circumstances.



                                                                   Respectfully submitted,



                                                                   /s/ Susan J. Walsh
                                                                   Susan J. Walsh




715276 v1

            565 Fifth Avenue, 9th Floor, New York, New York 10017 ▪ (p) 212-403-7300 ▪ (f) 212-221-3172
              Case 1:16-cr-00397-LTS Document 415 Filed 12/28/20 Page 3 of 3




715276 v1

            565 Fifth Avenue, 9th Floor, New York, New York 10017 ▪ (p) 212-403-7300 ▪ (f) 212-221-3172
